Exhibit 10.1


 CHANGE IN TERMS AGREEMENT  Anchor Mutual Savings Bank    215 E Market, PO Box
348    Aberdeen, Washington 98520  
 (360)532-6222

 
 
LOAN NUMBER
ORIGINAL PRINCIPAL
CURRENT PRINCIPAL
ORIGINAL AGREEMENT
AGREEMENT CHANGE
 
BALANCE
BALANCE
DATE
DATE
720319491
$1,819,000.00
$544,514.00
November 18, 2008
June 30, 2010
DESCRIPTION OF THE EXISTING DEBT ("Existing Debt")
Promissory Note from Borrower to Lender dated November 18, 2008 in the Original
Principal amount of One Million Eight Hundred Nineteen Thousand Dollars and
00/100 ($1,819,000.00), a Change in Terms dated 9/16/2009, 12/28/2009 and
1/21/2010 with a current outstanding Principal Balance of Five Hundred
Forty-Four Thousand Five Hundred Fourteen Dollars and 00/100 ($544,514.00).

 
 

 

 
BORROWER INFORMATION
 
Paneltech Products, Inc.
2999 John Stevens Way
Hoquiam, WA 98550
 

--------------------------------------------------------------------------------

 
BORROWER. The term "Borrower" means each party identified above.
 
LENDER. The term "Lender" means Anchor Mutual Savings Bank whose address is 215
E Market, PO Box 348, Aberdeen, Washington 98520 , its successors and assigns.
 
COLLATERAL. The following items are the security documents related to this
Agreement:
 
    ●
Security Agreement dated June 30, 2010 evidencing security interest in UCC-1
filing on a new equipment to be purchased for this loan request and any other
available equipment not previously filed on. Once Detailed equipment information
is obtained during the purchase and installation phase a UCC-1 and UCC-3 filing
with details on equipment will be filed on Equipment;.

 
TERMS AND PROVISIONS. In consideration of the promises contained in this
Agreement and in the instruments evidencing the Existing Debt, and of other good
and valuable consideration, the sufficiency of which is acknowledged by the
execution of this Agreement, Borrower agrees to the following provisions:
 
1.  
The instrument evidencing the Existing Debt is modified and supplemented as
follows:

Borrower and Lender agree to extend the conversion to permanent financing to
10/1/2010.
 
All terms (except those modified by the agreement) of the original note and the
mortgage (if applicable) remain intact.
 
2.  
Ratification and Continued Validity. Except for the terms expressly modified by
this Agreement, by signing this Agreement Borrower acknowledges that Borrower is
still bound by the terms of the instruments and prior modifications, extensions,
and supplements evidencing the Existing Debt as if they were fully set forth and
repeated in this Agreement and that those terms will continue to bind Borrower
as provided in this Agreement and those instruments. Lender's consent to this
Agreement does not waive the right to strictly enforce Lender's rights under
this Agreement or the instruments evidencing the Existing Debt. Lender's consent
to this Agreement does not mean that Lender must enter into another agreement
like this one in the future. Lender and Borrower intend that this Agreement does
not replace the Existing Debt but restates it as modified.

 
3.  
Others Responsible for the Debt. Lender and Borrower intend that anyone else who
is liable for the Existing Debt, including, without limitation, cosigners,
guarantors, and coborrowers, are not relieved of any obligation except as
expressly relieved in this Agreement or other writing. Borrower agrees that the
liability of each person who signed the instruments evidencing the Existing
Debt, whether primary or secondary, continues in full force and effect, even if
that person does not sign this Agreement. This promise applies not only to this
Agreement but also to any extension, modification, or other agreement Borrower
makes with Lender that represents a debt which includes cosigners, guarantors,
coborrowers, and others having similar liability. Borrower understands that this
Agreement is contingent on the continued liability of each person who signed the
documents evidencing the Existing Debt, whether or not that person signs this
Agreement.

 
4.  
Pronouns and Gender. In this Agreement, whenever the circumstances or the
context so requires, the singular shall be construed as the plural, the
masculine shall be construed as the feminine and/or the neuter and vice versa.

 
5.  
 Miscellaneous Terms. Borrower agrees that if Lender delays or forgoes enforcing
Lender's rights under this Agreement in any particular instance, Lender retains
the right to strictly enforce the same provision in any other instance, or later
in the same instance. Every person signing this Agreement waives, to the extent
allowed by law, presentment, demand, protest, and notice of dishonor. Every
person signing this Agreement agrees that Lender may renew, extend, supplement,
or otherwise modify the debt represented by this Agreement and the documents
evidencing the Existing Debt without the permission of any other person who is
liable, and such modification will not release or reduce the liability of any
party, even if that party does not sign this Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
ORAL AGREEMENTS DISCLAIMER. Oral agreements or oral commitments to loan money,
extend credit, or to forbear from enforcing repayment of a debt are not
enforceable under Washington law.
 
By signing this Change In Terms Agreement, each Borrower acknowledges reading,
understanding, and agreeing to all its provisions, and receiving a copy.
 
Paneltech Products, Inc.
 

 /s/ Scott Olmstead  
 /s/ Leroy Nott
 By: Scott Olmstead     Date    By: Leroy Nott   Date  Its: Secretary      Its:
President  

 
By signing this Change In Terms Agreement, Lender acknowledges reading,
understanding, and agreeing to all its provisions.
 
Anchor Mutual Savings Bank
 

 /s/ Jami Hanson    
 By: Jami Hanson
 Date        Its: GH Business Banking Officer    

 
 
2
 
 

--------------------------------------------------------------------------------

 